Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. Section 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Amecs, Inc. (the "Company") on Form 10-KSB for the year end of December 31, 2006 as filed with the Securities and Exchange Commission on the date here of (the "report"), I, Alexei Gavriline, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated this9 th day of March, 2007. ALEXEI GAVRILINE Alexei Gavriline Chief Executive Officer and Chief Financial Officer
